4/12/2021                Case 3:21-cv-00527-AVC Document 1-2Drug
                                                              Filed
                                                                 pleas 04/16/21
                                                                       witlHirawn Page 1 of 6




                                                                                                          Subscribe   Sign In


       Recommended

                     As Ramadan fast                             New Haven to hold              DEEP: Officials
                     begins, Muslims                             anonymous gun                  identify man pulled
                     look to wisdom of                           buyback event                  from pond as




       NIEWS


       Corruption fallout: Drug pleas withdrawn
                Ramd~U B~ad1
                Updated: July 28, 2017 11:31 a.m.



      0001
       NEW HAVEN --A Superior Court judge Wednesday, apparently disturbed by the
                               ----------------------
       involvement of former police Lt. William White in a narcotics case, allowed a
        -· -~•- ·~•--.
  ,.,.,~-.      ..         -               ·-----------------------~-
       defendant to withdraw his guilty pleas to the charges.
     ------------------------
      Judge John Blawie could have sentenced Solomon Maye to a 48-year prison term,
         -~-----------...----------~·---.......::.--~-----~-·                                                            ,.·




      but instead granted defense attorney Diane Polan's motion to withdraw the pleas.


                                                                  ADVERTISEMENT
                                                          Article continues below this ad




https://www,nhregister..com/news/article/Corruption-fallout-Drug-pleas-withdrawn-11637118.php
4/12/2021               Case 3:21-cv-00527-AVC Document        1-2Drug
                                                Corruption fallout: Filed
                                                                       pleas 04/16/21
                                                                             withdrawn Page 2 of 6




     Supervisory Assistant State's Attorney David Stroilo who told Blawie the motion           1


     should not be granted, noted afterward that Maye still must face the charges in
     question, as well as a series of other narcotics charges from 2008 which are
     unrelated to Wednesday's ruling.



          GOING FAST!                I    Flash Sale           I   16 Weeks for 99C



      We re back to square one," Strollo said.
     11     1




     But Polan said after adjournment, "The judge granting this motion was very
     unusual. The judge clearly was so troubled by the Billy White issue and how tied up
     this case was with White's corruption."




    three bail bondsmen. The scandal forced the narcotics squad to disband and
    rlisn1ntPrl 2 sPriPs of rlrms c;:isps within thP court svstPm.
https://www.nhregister.com/news/article/Corruption-fallout-Drug-pleas-withdrawn-11637118.php
4/12/2021              Case 3:21-cv-00527-AVC Document       1-2 Drug
                                                Corruption fallout: Filed
                                                                       pleas04/16/21
                                                                             withdrawn Page 3 of 6
                                                                         ~···- -   ,,   -·- •• -· J .., ' . ,




                                                                  ADVERTISEMENT
                                                          Article continues below this ad




     In her writ, Polan noted Maye was arrested on narcotics charges by New Haven
    police May 15, 2006. Polan said that night, White pulled Maye fr01n the lock-up and
                                                     "                                                    ==~~·--=-====~---------
    aggressively asked him whether he had any infonnation about a 1994                                                       of a
    witness or suspect in a double murder at St Lawrence                                                           in West Haven.


    White believed the rnaternal uncle of Maye's child was involved in the killing,
    according to Polan.


    The slayings of Gladys Punch and her brother, Warren Tarkington, who were shot
    and robbed while visiting a grave, remain unsolved, as does the related killing.
https://www.nhregister.com/news/article/Co1-ruption-fallout-Drug-pleas-withdrawn-11637118.php
4/12/2021                 Case 3:21-cv-00527-AVC Document      *1-2 Filed 04/16/21 Page 4 of 6
                                                  - ~ l i o n fallout Drug pleas with~~~~~--*




  _____________,.,_.________ ------ -· --------- -·-- ------   ------------------
     Although Maye told White he didn't know anything about the murder White                                                                                            1


     allegedly told hin1 he could ensure Maye served no tirne on the narcotics charges if
                                                                                   -~~-~---
     he helped gather inforrnation on the caseo White also allegedly said he would rnake
                                                                                                                                                                            -
                                                                                      - - - - - - - - -.....·----------..._.---------··.,--•-·~··~,--......._....-=-,·~


     sure Maye served a great deal of time in jail if he did not cooperate, Polan saido
   · - - - - - - - - - - - . - - - - - ~ _ _ . , . - . . . . _ _ _ _ , ,____.._...----......_____.....-~---,,.,--,-...-=-",..,_...-.___-...-..--,.·••'<<..C...__




                                                                          ADVERTISEMENT
                                                                 Article continues below this ad




     "White never told Solomon he had no authority to investigate a West Haven casei""
     Polan said Wednesdayo "This was how Billy White operatedo If he thought he could
     squeeze somebody for information, he just did it:'


  __ ]'wo months after the first arrest, Polan stated, New Haven police officers pulled
     over Maye in his car,. ,kicked him, handcuffed hirn and put him into their cruisec
                              -,~---~,




    At the police station, the officers allegedly conducted a "brutal" anal cavity search,
                                                                                     ·--·-·-,------------
     but found no drugs on Mayeo Nevertheless, he was arrested on narcotics chargeso


    White allegedly continued to pressure Maye to "get something" on his relative
     concerning the murder caseo In January 2007, Maye finally relented and pleaded
   • - - - - - - - -                                                                          _ _ _ _ _ _,:....._   _..~.c,..,-ce-___ ~-~c.o.-----.=--""~-c--~"-""~'-




    guilty to four narcotics charges, on the condition he could withdraw his plea and                                                                                           \JJ
https://www,nhregister.com/news/article/Corruption-fallout-Drug-pleas-withdrawn-11637118,php
                                                                                                                                                                                0v
4/12/2021                                                 -"f_
                             Case 3:21-cv-00527-AVC Document      1-2 Drug
                                                     Corruption fallout:   Filed
                                                                              pleas04/16/21
                                                                         M_. ____   withdrawn  Page 5 of 6
                                                                                       ,_____ - ~
                                                                 ,¥>•.._.. ...._ _ _ _ _ _ _, _ _ _   ~




     plead guilty to lesser chargesjf he cooperated in the murder investigation.


     According to Polan's writ in February 2007 White introduced a new condition to
                                                1
                                                    -------~-----                        1
                                                                                                          --~--··....____~------------
     his cooperation demand: He wanted Maye to help build a case against another
     individual for the cemetery killings.


     White allegedly pressured Maye to re-establish a romantic relationship with the
     sister of the man White believed was involved with the killings. Maye agreed to
     wear a concealed wire to record his interactions with the people White was
     pursuing, according to Polan.

                                                                                ✓
     But then, in March 2007, White was arrested on federal corruption charges. Polan
     said the federal investigation revealed "a pattern of falsifying search and arrest
     warrants and planting evidence in homes and automobiles in order to justify false
     arrests."


     Polan argued withdrawing Maye's pleas is justified because of White's conduct and
                                  -~.--.=,-=~                                                             __, . . , ~ - -- - - ·

     because Maye "was not in possession of narcotics" during either of his 2006 arrests.


     MOST POPULAR

                West Haven polke: Person dead after motor vehide crash
     1   (//)




                Unforgivable sins? Here's a list
     2   (//)




                Q&A: When po Ike offkers confuse firearms
    3•

                New Haven Polke ID pedestrian kiUed in crash
    4•

    5.          Couple brings new Pan Asian Blue Orchid - and steaming bowls of kaw soy - to downtown
                aa.-. .... u_ .. ,, __
                       11



https://www.nhregister.com/news/article/Corruption-fallout-Drug-pleas-withdrawn-11637118.php
4/12/2021               Case 3:21-cv-00527-AVC Document      1-2 Drug
                                                Corruption fallout: Filed
                                                                       pleas04/16/21
                                                                             wit11drawn Page 6 of 6



              Why CT health experts say COVID boosters will be the future




               Richard Gilliland, Actor cm 'Designing Women; Dies at 71



     But Strollo noted Maye faces an array of narcotics charges, including many from
     2008, including operating a drug factory.
     Strollo also said a pre-sentence investigation of the 2006 charges quoted Maye
   ...          &a

     during a conversation with a probation officer "admitting he had drugs in both
     cases and that he knew it was wrong."


     "Now," Strollo noted, "he says the drugs were planted."
               -           4



     Polan said she hadn't represented Maye in all the cases and so could not recall the
     specifics of the pre-sentence investigation.


     Strollo noted the 2008 charges involved sales of narcotics to an undercover officer
     and had nothing to do with White, who by then was in prison.


     Maye remains in jail, unable to post bail.


~    Randall Beach can be reached at rbeach@nhregjster.com or 789-5766.


     WARNING: Graphic content contained in document below

     Motion to Withdraw




https://www.nhregister.com/news/a1"ticle/Corruption-fallout-Drug-pleas-withdrawn-1l637118.php
